Citation Nr: 1705127	
Decision Date: 02/21/17    Archive Date: 02/28/17

DOCKET NO.  12-27 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for human immunodeficiency virus (HIV).

2.  Entitlement to service connection for a foot disability.


REPRESENTATION

Veteran represented by:	John Berry, Attorney at Law


ATTORNEY FOR THE BOARD

Sara Kravitz, Associate Counsel





INTRODUCTION

The Veteran had service in the Navy from February 1984 to November 1986.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

This case has been processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

This claim was last remanded in April 2014, in part to afford the Veteran examinations for his claimed disabilities.  Regarding the Veteran's claim for service connection for HIV, the examiner was instructed to consider the Veteran's and other reports of unprotected sex with individuals with HIV infection in service; as well has have a complete history of any other risk factors and unprotected sex before and after service provided.  The Veteran has asserted that he was involved sexually with individuals while in service, who were later determined to have HIV themselves.  See August 2010 Statement.  The November 2015 VA examiner noted the Veteran reported "safe sex 'once in awhile'; did have multiple partners; reports had a 'steady' partner in 1990s who's been in prison for drugs."  However, the VA examiner not address the Veteran's history of risk factors and unprotected sex before service, in accordance with the April 2014 remand, nor does the opinion appear to consider the Veteran's lay statements that he had unprotected sex with individuals with HIV during service.  Therefore, upon remand the Veteran should be afforded a new VA examination with a complete history of any risk factors and unprotected sex prior to, during, and after service.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

Next, the April 2014 remand also instructed that the VA examiner make a finding for each foot disability found, whether it at least as likely as not (50 percent probability or greater) had its clinical onset or was aggravated during his active military service or is otherwise related to his period of service from 1984 to 1986.  The November 2015 VA examiner noted the Veteran had a diagnosis of mild degenerative joint disease (DJD) bilaterally at the first metatarsophalangeal (MTP) joint, which the examiner noted "is not uncommon" status post bunionectomy; however, the examiner did not address whether the Veteran's DJD of his bilateral MPT was related to by service.  Therefore, upon remand, an addendum opinion should be provided.  

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for an appropriate VA examination for an opinion as to whether it is at least as likely as not (50 percent probability or greater) that HIV diagnosed in 2005 or 2007 was incurred in his active military service or is otherwise related to his period of service from 1984 to 1986.  Consideration should be given to the Veteran's and other reports of unprotected sex with individuals with HIV infection in service.  A complete history of any other risk factors and unprotected sex before and after service should be provided in the written report and results of any past testing for HIV infection in the years from 1986 to 2007 should be provided if possible.  

The examiner must review the claims file and must note that review in the report.  Any laboratory testing deemed necessary should be included. 

The examiner should provide a complete rationale for any opinion given, including discussion of evidence contrary to the opinion rendered.  If the examiner is unable to render an opinion without resorting to mere speculation, he/she must so state and provide reasoning as to why an opinion cannot be given and whether any additional evidence or testing would assist in providing such opinion.

2.  Return the matter to the examiner that conducted the November 2015 foot examination, or a suitable substitute, to obtain an addendum to their opinion.  If deemed necessary afford the Veteran for a VA examination by an appropriate medical professional for the purpose of ascertaining the current nature and likely etiology of his degenerative joint disease of the left and right first metatarsophalangeal (MTP) joint.  The claims folder and a copy of this Remand should be made available to the medical professional.  The examiner must review the record, giving particular attention to the service treatment records, lay assertions, and the pertinent medical evidence.  A notation to the effect that this record review took place shall be included in the report of the examiner.

The examiner should indicate whether it at least as likely as not (50 percent probability or greater) that the Veteran's degenerative joint disease of the left and right MTP had its onset in service or is otherwise related to his period of service from 1984 to 1986.  

The examiner should provide a complete rationale for any opinion given, including discussion of evidence contrary to the opinion rendered.  If the examiner is unable to render an opinion without resorting to mere speculation, he/she must so state and provide reasoning as to why an opinion cannot be given and whether any additional evidence or testing would assist in providing such opinion.

3.  Then, readjudicate the claims on appeal.  If either of the benefits sought remain denied, issue a supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant unless he is notified.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


